355 S.W.3d 554 (2011)
Dianna S. REDDING, Appellant,
v.
Mark E. REDDING, Respondent.
No. WD 73652.
Missouri Court of Appeals, Western District.
December 20, 2011.
Robert C. Paden, Jr., Independence, MO, for appellant.
Brian Baltzell, Kansas City, MO, for respondent.
Before: ALOK AHUJA, P.J., and THOMAS H. NEWTON and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Dianna Redding appeals the circuit court's entry of a Judgment Nunc Pro Tunc in this dissolution case. The Judgment Nunc Pro Tunc clarified that a debt secured by a piece of real property was awarded, along with the real property, to Ms. Redding. We affirm. Because a published *555 opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).